Title: From James Madison to Rufus King, 5 July 1803
From: Madison, James
To: King, Rufus



private
Dear Sir
Washington July 5. 1803
I recd. by the mail of last evening yours of the 2d. instant. I do not know that any rule has been established which requires public Ministers on their return to the U. States, to repair to the seat of Government. Where no public considerations make such a visit important, and it would be inconvenient to the individual, it could not be reasonably exacted as a mere tribute of respect. In your case it is readily conceived that your time must be claimed by private arrangements; and altho’ personal explanations might not be without a value, it does not occur that they would turn on any points, on which your written communications are not or will not be sufficient. The ideas of the President on the subject accord with those here expressed; and I have the pleasure to add that he appears to be too well satisfied of your respectful dispositions, by manifestations already given, to need any further testimony which might be afforded by a trip to the Seat of Government.
I have seen the Secretary of the Treasury as you wished. He will take into consideration the subject referred to him, with every favorable disposition, which his construction of law will permit. Very sincerely & respectfully I remain Dear Sir Yr. most Obdt. hble servt
James Madison
Your letter of June 22. with the several other letters & papers forwarded at the same time have been duly recd. A letter from Havre of May 15. promises, by a vessel which was to sail for N. York a few days after, despatches from our Ministers at Paris, by a Confidential Bearer. The 19th of Apl. is the date of the last which have yet come to hand.
 

   
   RC (NHi: Rufus King Papers). Docketed by King.



   
   This was probably John Mitchell to JM, 15 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:617).


